Citation Nr: 1126492	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hokon Yoo, Law Clerk


INTRODUCTION

The Veteran had active military service from October 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for bilateral hearing loss.  Specifically, he contends that this disorder is a direct result of in-service acoustic trauma experienced as an armor crewman in the tank unit, and that he has suffered from such disorder since service separation. 

The Veteran provided a private audiological report evaluated in June 2009.  The June 2009 private audiological evaluation report shows the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2010).  However, this report provides no medical opinion on whether the Veteran's current bilateral hearing loss is etiologically related to his active service. 

During the development of the instant claim, the Veteran was provided a VA examination in September 2009.  The September 2009 VA examiner provided an etiological opinion that the Veteran's bilateral hearing loss is not due to noise exposure while he was in the military.  The VA examiner noted that the Veteran has been exposed as a civilian.  Without further explanation, the VA examiner drew the inference that the Veteran's bilateral hearing loss is somehow related to civilian noise exposure.  However, there is no explanation provided as to why the Veteran's current bilateral hearing loss may have been caused by civilian noise exposure, not, in any part, by military noise exposure during his active service. 

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current bilateral hearing loss is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to private medical providers who have treated him for the disability on appeal.  Upon receipt of the requested information and the appropriate releases, contact all identified medical providers and request that they forward copies of medical opinions on whether his current bilateral hearing loss is etiologically related, in any part, to noise exposure during active service.  The private medical provider should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.  

A detailed rationale should be provided for all opinions.  

2. Schedule the Veteran for a new VA audiology examination to determine the nature and etiology of any bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review, and the examination report must reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.  

A detailed rationale should be provided for the explanation why the Veteran's current bilateral hearing loss may have been caused by civilian noise exposure, but not by military noise exposure during his active service. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


